Citation Nr: 1827358	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  16-04 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Whether new and material evidence has been received to reopen claim for service connection for chronic right tibia osteomyelitis, also claimed as right leg and right knee injury.

2. Entitlement to service connection for chronic osteomyelitis of the right tibia, also claimed as right leg and right knee injury.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1947 to March 1950 in the United States Army.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, CA.

In August 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a travel Board conference hearing. A transcript of the hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The May 1950 rating decision which denied service connection for right leg osteomyelitis is final; however, evidence received since that rating decision is new and material, and raises a reasonable possibility of substantiating the claim.

2. The Veteran's right leg osteomyelitis pre-existed before service and was not shown to have been aggravated beyond its natural progression by the Veteran's service.



CONCLUSIONS OF LAW

1. The May 1950 rating decision denying service connection for chronic right leg osteomyelitis is final; however, the criteria for reopening that claim have been met. 38 U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. §§ 3.104 (a), 3.156, 3.159(c)(4), 3.160(d), 20.200, 20.302, 20.1103 (2017).

2. The criteria for service connection for chronic right leg osteomyelitis on the basis of in-service aggravation have not been met. 38 U.S.C. §§ 1101, 1153 (2012); 38 C.F.R. §§ 3.159, 3.306 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

Generally, a claim that has been denied in an unappealed Board or rating decision may not thereafter be reopened and allowed. 38 C.F.R. §§ 20.1100, 20.1103 (2017). The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a) (2017). The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In a May 1950 rating decision, the RO denied service connection for osteomyelitis of the right tibia and the left femur. Review of the Veteran's medical history revealed that the he had a pre-existing osteomyelitis condition, which manifested in his right tibia and left femur prior to service as a result of being struck by a baseball during childhood. The Veteran developed an in-service recurrence of osteomyelitis, which manifested in his right tibia. The condition resolved by the end of the Veteran's service in the Army. The RO found that the Veteran's pre-existing osteomyelitis was not incurred or aggravated by his military service. The Veteran did not appeal that decision nor submit new and material evidence within one year.  The rating decision is thus final based on the evidence then of record. See 38 U.S.C. §7105(c); 38 C.F.R. § 20.1103 (West 2012).

The Veteran seeks to reopen his claim for right leg osteomyelitis in May 2015. He submitted treatment records related to his osteomyelitis, but the RO determined that evidence was not sufficient to re-open his claim as it did not relate to an unestablished fact necessary to substantiate the claim and did not raise a reasonable possibility of substantiating the claim.

The Veteran testified before the undersigned Veteran's Law Judge and elaborated on the frequency and severity of his osteomyelitis treatments. See August 2017 Transcript.

Subsequently, the Board referred the case to a VA expert for a medical opinion addressing the nature and etiology of the Veteran's osteomyelitis. See November 2017 Correspondence. In January 2018, an opinion discussing the course and etiology of the Veteran's osteomyelitis was provided.

Evidence submitted after the May 2015 decision includes the transcript from an August 2017 hearing before the Board and a January 2018 VHA expert opinion. The Board finds that new and material evidence has been presented. The evidence is new because it was not previously submitted to VA. Additionally, the evidence is material because it relates to unestablished facts necessary to establish the claim, including discussion of the etiology regarding the onset, course, and etiology of the Veteran's osteomyelitis disability. See 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d at 1167 (Fed. Cir. 2004). Accordingly, the Veteran's claim is reopened.

II. Aggravation of pre-service osteomyelitis

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 C.F.R. 3.306 (2017).

Here, the Board finds that the Veteran had a preexisting disability.  

Review of his pre-service treatment records reveals that he under the care of Dr. I. from March 22, 1941 to April 27, 1941 and from November 14, 1944 to November, 28, 1944 for "a temperature of 105 degrees with an acutely inflamed and tender right knee." During the course of treatment, the Veteran also suffered from pain in his left hip and left femur. Physical examination of the Veteran's right knee revealed an acutely tender and swollen side of the right knee. X-ray results of the right knee were considered "questionable." The Veteran underwent an operation which yielded pus as soon as the skin was incised. In November 1944, he was treated with penicillin and sulfa drug.

Indeed, the Veteran agrees that the condition occurred prior to service.  In a hearing before the Board, he testified that he developed osteomyelitis of his right leg, which required treatment during childhood. See August 2017 Transcript. It first occurred after he was struck by a baseball in the leg, which required extensive treatment. While working as a dental assistant in service, he stated that his leg bumped a chair that was thrown and his knee became swollen. The symptoms were so severe that the treating physicians contemplated amputation of his right leg. The Veteran was treated for a year before the symptoms resolved. 

The next question is whether it was aggravated during service. The Board finds that it did not. In the November 2017 medical opinion, Dr. B., a board-certified internal medicine physician, confirmed that the Veteran had a pre-existing diagnosis of osteomyelitis. Based on the Veteran's medical history spanning from 1939 to the present day, Dr. B. opined that the Veteran manifested with chronic hematogenous (blood-borne) osteomyelitis. She opined that the condition was not permanently aggravated beyond its natural progression by his reported in-service trauma. First, she noted that the Veteran was injured after being struck by a baseball when he was 11 or 12 years old. After acute treatment, the Veteran's symptomatology improved to the point he was able to run track in high-school. However, the Veteran had recurrent symptoms that required additional treatments for 5 weeks. She opined that this was a "Veteran's course and pattern of infections were "classic for hematogenous osteomyelitis."  

She also reported that the condition typically has an onset in childhood and presents with acute toxicity and pus around the involved bone, which is often a long bone in the lower extremities. At the time of the Veteran's initial 1939 baseball accident, penicillin was not in use and a recurrence of a chronic infection after initial improvement of an initial injury would have been common, often appearing in different locations within the musculoskeletal system. She noted that prior to the advent of penicillin, it was common for infectious organisms to harbor in necrotic bone in a relatively dormant state for some time before developing into an active recurrent infection. 

Significantly, she also endorsed that it is common for chronic hematogenous osteomyelitis to recur without acute exacerbation due to any trauma.

The Veteran's service treatment records reveal that he received treatment from July 1949 to March 1950 for osteomyelitis before being discharged from the hospital. X-rays of the right tibia revealed evidence of prior osteomyelitis with cortical thickening and decreased density in the tibia. The findings revealed chronic osteomyelitis that was "probably active." The Veteran was treated with antibiotics and the condition resolved. There was some question as to the cause of the injury as there was no report of a chair striking the Veteran's leg in his service treatment records. However, it was determined that a re-occurrence of the Veteran's chronic right tibia traumatic osteomyelitis, whose onset dated to the 1939 baseball injury, had occurred. At the Veteran's separation examination, no active osteomyelitis was endorsed.

Dr. B noted that the Veteran's history indicated an acute infection that resolved, confirmed by normal sedimentation rates (blood test assessing tissue inflammation). She concluded that normal laboratory tests revealed the resolution of the acute osteomyelitis infection while the Veteran was in-service. Thus, the Veteran's osteomyelitis actually improved due to his in-service treatments; and therefore, was not aggravated by any injury during service. 

While the Veteran has manifested with numerous complaints of musculoskeletal pain after separation, these were not attributable to an active infection involving osteomyelitis. Since separation, the Veteran has not presented with a recurrence of osteomyelitis. Rather, the Veteran was diagnosed with osteoarthritis, confirmed via imaging, which is a disease associated with normal aging. It was determined that his complaints of musculoskeletal pain were likely attributable to his arthritis.

While the Veteran submitted treatment records from his primary care physician supporting an exacerbation of his osteomyelitis due to military service, no rationale was provided as to why. As such, the Board finds that the opinion has little probative value. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (expert testimony may be received from a suitably qualified expert when (1) the testimony is based upon sufficient facts or data, (2) the testimony is the product of reliable principles and methods and (3) the expert witness has applied the principles and methods reliably to the facts of the case). 
The Board finds that service connection for right tibia traumatic osteomyelitis is not warranted. Service treatment records reveal that his pre-existing right tibia traumatic osteomyelitis infection had resolved by 1949, confirmed laboratory tests. There has been no recurrence of osteomyelitis after separation. Dr. B noted that the Veteran has been noted to be a "poor historian" in his medical treatment records and only began discussing trauma suffered after being struck by a chair since 2015, which corresponds with the date of his compensation claim. The Board affords more weight to the Veteran's statements made in the course of treatment for his knee pain than those made in support of his claim for compensation. See AZ v. Shinseki, supra. See also Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology). 


ORDER

The petition to reopen the previously denied claim for entitlement to service connection for right leg osteomyelitis is granted.

Service connection for chronic right tibia traumatic osteomyelitis, also claimed as a right leg and a right knee injury, is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


